Citation Nr: 1510347	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  13-01 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  For the period prior to March 22, 2012, entitlement to a rating greater than 10 percent for intervertebral disc syndrome L4-L5 (previously chronic low back strain) (low back disability).  

2.  For the period from March 22, 2012, entitlement to a rating greater than 20 percent for intervertebral disc syndrome L4-L5 (previously chronic low back strain) (low back disability).  

3.  Entitlement to service connection for a right ankle disability.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	B. Perry Morrison, Jr., Attorney

ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This decision granted service connection for right lower extremity sciatic nerve neuropathy at 10 percent; continued a 10 percent rating for intervertebral disc syndrome (IVDS); and denied service connection for a right ankle condition.  

In June 2010, the Veteran's attorney submitted a notice of disagreement and request for appellate review of the January 2010 rating decision.  In September 2012, the RO increased the rating for right lower extremity sciatic nerve neuropathy to 20 percent from March 22, 2012.  In November 2012, the RO furnished a statement of the case addressing only the rating assigned for IVDS, which was increased to 20 percent from March 22, 2012.  The Veteran subsequently perfected an appeal of this issue.  

In a February 2014 Decision Review Officer (DRO) decision, the rating for right lower extremity sciatic nerve neuropathy was increased to 40 percent from March 22, 2012.  In April 2014, the RO furnished a statement of the case on this issue.  The Veteran did not submit a substantive appeal as to this issue and thus, it is not for consideration.  

The Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The issues of entitlement to a rating greater than 20 percent for low back disability for the period from March 22, 2012; entitlement to service connection for a right ankle disability; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

For the period prior to March 22, 2012, the Veteran's low back disability was manifested by guarding severe enough to result in an abnormal gait.  It was not manifested by forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine and there was no evidence of incapacitating episodes as defined by VA regulation.  


CONCLUSION OF LAW

For the period prior to March 22, 2012, the criteria for a 20 percent rating, and no more, for service-connected low back disability are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5243.


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in May 2009 and October 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of the information he was responsible for providing and notice of the evidence that VA would attempt to obtain.  The letters also provided notice as to how VA assigns disability ratings and effective dates.  The claim was most recently readjudicated in the April 2014 supplemental statement of the case.  

VA also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical center records, and identified private medical records.  The Veteran was provided VA examinations in September 2009 and March 2012.  Evidence of record is sufficient to address the rating assigned for the period prior to March 22, 2012.  As discussed below, a VA examination is being requested to address entitlement to a rating greater than 20 percent for the period from March 22, 2012.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159 (2014).  

Analysis

In August 1990, the RO granted service connection for chronic low back strain and assigned a 10 percent rating.  In May 2009, the RO received a claim for increase.  In January 2010, the RO listed the disability as IVDS L4-L5 (previously chronic low back strain) and continued the 10 percent rating.  The rating was subsequently increased to 20 percent from March 22, 2012.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

The RO rated the Veteran's disability pursuant to Diagnostic Code 5237 which addresses lumbosacral strain.  As the disability was recharacterized as IVDS, it is more appropriately rated under Diagnostic Code 5243.  Under this provision, IVDS is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Under the General Rating Formula, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Id.

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating is assigned for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40. 

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

VA records show that in April 2009, the Veteran presented to establish care.  He reported that his biggest issue was lower back and right hip pain which had gotten bad for greater than 6 months.  On physical examination, there was good range of motion without abnormal curvatures or pain to palpation over the spine.  Assessment included chronic low back pain.  The Veteran was seen in the emergency room in May 2009.  Objectively, there was back pain and bilateral paraspinal spasm.  The Veteran underwent a lumbar spine MRI in May 2009.  Impression was negative evaluation of the lumbar spine.  

Letters from the VA Medical Center dated in April 2009, December 2009, and January 2010 indicate the Veteran is treated for low back pain and lumbar radiculopathy.  It was recommended that activities requiring heavy lifting or standing greater than 3-4 hours be avoided.  

The Veteran underwent a VA examination in September 2009.  He reported stiffness, decreased motion, paresthesia and numbness.  He did not experience fatigue or spasms.  The pain level was severe and could be exacerbated by physical activity.  It was relieved by rest.  Tramadol and the TENS unit helped to relieve pain temporarily.  He reported functional impairment during flare-ups to include pain, weakness, and trouble bending over.  He stated that the condition had not resulted in any incapacitation.  He reported that he could not sit or stand for long periods, bend or squat.  He would lose his balance and fall, and could not do any heavy lifting, pushing, or pulling.  On physical examination, his posture was stooped and gait was antalgic.  Examination of the thoracolumbar spine revealed no evidence of radiating pain on movement.  Muscle spasm was absent.  There was tenderness in the right lower lumbar paraspinal muscles.  Spinal contour was preserved but there was guarding, which produced an abnormal gait.  Range of motion of the thoracolumbar spine was flexion to 70 degrees, with pain beginning at 60 degrees; extension to 30 degrees, with pain beginning at 20 degrees; right lateral flexion to 30 degrees, with pain beginning at 30 degrees; left lateral flexion to 30 degrees, with pain beginning at 20 degrees; and right and left rotation to 30 degrees, with pain beginning at 30 degrees.  Repetitive motion was possible without additional limitation.  The examiner stated that joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Lumbar spine x-ray findings were within normal limits.  The diagnosis of chronic low back strain was changed to IVDS involving L4 and L5 nerve roots and the right sciatic nerve.  

A December 2009 neurosurgery consult indicates that the MRI looked very good without any obvious compressive lesion which would respond to surgical intervention.  Conservative therapy was recommended.  

The Veteran underwent a physical therapy lumbar evaluation in January 2010.  He reported progressively worsening pain.  Objectively, flexion was within functional limits with pain and extension was neutral due to pain.  

In his June 2010 notice of disagreement, the Veteran reported that he used a cane part of the time for ambulation and was unable to drive due to his pain and the use of narcotic medications.  

An August 2010 Lumbar Spine Medical Source Statement notes complaints of constant, daily, severe pain and describes work limitations, to include in sitting, standing, and lifting.  

The Veteran most recently underwent a VA examination on March 22, 2012.  In pertinent part, his forward flexion was limited to 35 degrees with painful motion beginning at 20 degrees.  Considering this finding, the RO assigned a 20 percent rating from the date of examination.  This resulted in a staged rating during the appeal period.

On review, the Board finds that a 20 percent rating is warranted prior to March 22, 2012.  Specifically, the September 2009 VA examination noted there was guarding producing an abnormal gait.  Under the General Rating Formula, a 20 percent rating is warranted when there is spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  

A rating greater than 20 percent, however, is not warranted prior to this date.  That is, there is no evidence of forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The Board acknowledges the Veteran's complaints, but does not find objective pathology sufficient to support a higher evaluation based on functional impairment to include painful motion or other factors.  

The Board further acknowledges that under the General Rating Formula, associated neurologic abnormalities are to be separately rated.  Prior to March 22, 2012, the Veteran was receiving a separate rating for right lower extremity sciatic nerve neuropathy.  The June 2010 notice of disagreement notes complaints of bowel and bladder symptoms.  While the Veteran is competent to report his symptoms, there is no objective evidence of other associated neurologic abnormalities for the period in question and additional separate ratings are not warranted.

A higher rating is also not warranted under the Formula for Rating IVDS Based on Incapacitating Episodes as there is no evidence of incapacitating episodes as defined by VA regulation.  

Finally, the Board has considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2014).  On review, the referenced diagnostic code allows for rating based on limitation of motion or incapacitating episodes and contemplates functional impairment.  Higher schedular ratings are available for greater levels of disability.  As the rating criteria are considered adequate, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In addition to his low back disability, the Veteran is service-connected for right lower extremity sciatic nerve neuropathy.  The only issue currently for appellate consideration is the evaluation for the service-connected low back disability.  Accordingly, that is the only disability that the Board has considered in the extraschedular analysis with respect to considering the collective impact of the disabilities.  See id.  


ORDER

For the period prior to March 22, 2012, a 20 percent rating is granted for service-connected low back disability, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

Rating for low back disability from March 22, 2012

As noted, this decision grants a 20 percent rating, and no more, for low back disability for the period prior to March 22, 2012.  The issue of entitlement to a rating greater than 20 percent for low back disability for the period from March 22, 2012 is remanded herein.  

The Veteran most recently underwent a VA examination to address the severity of his service-connected low back disability on March 22, 2012.  Since that time, he has reported worsening symptoms.  For example, in his January 2013 VA Form 9, the Veteran reported that his range of motion has begun to dramatically decrease and he is unable to even dress himself without assistance.  He also reported painful episodes which force him to go to bed for extended periods of time.  

A January 2013 VA primary care note documents complaints of sharp and burning pain in the lower back.  Bending forward was extremely painful and he felt like he had limited range of motion.  A February 2013 physical therapy note shows flexion limited 75 percent with pain and extension limited 25 percent with pain.  A March 2013 physical therapy note documents increased low back pain since he slipped down one of his steps and jarred his back.  The Veteran was not having success in physical therapy and no further physical therapy was recommended.

Considering the Veteran's complaints, recent objective findings, and the length of time since the previous examination, the Board finds that additional examination is needed to address the period beginning March 22, 2012.  See 38 C.F.R. § 3.327 (2014); Green v. Derwinski, 1 Vet. App. 121 (1991).

VA medical records were last added to the claims folder in April 2013.  Updated VA medical records should be obtained.  See 38 C.F.R. § 3.159(c)(2).  

Service connection for a right ankle disability

In January 2010, the RO denied entitlement to service connection for a right ankle condition.  In June 2010, the attorney submitted a notice of disagreement and request for appellate review of the January 2010 rating decision.  It was specifically noted that they disagreed with all adjudicative determinations.  Accordingly, a remand is necessary so that a statement of the case can be furnished on this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).   


TDIU

The March 2012 VA examination noted that the Veteran was placed on work restriction in 2010 and due to this, his employment was terminated.  He has not worked since.  Under these circumstances, the Board will infer a TDIU claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for TDIU is part of an increased rating claim when such claim is raised by the record).  

Accordingly, the case is REMANDED for the following action:

1.  Request medical records from the VA Medical Center in Durham, North Carolina, for the period from April 2013 to the present.  

2.  Schedule a VA examination to determine the current nature and severity of service-connected low back disability.  The claims folder and any relevant electronic records should be available for review.  In accordance with the latest worksheet for rating thoracolumbar spine disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  The examiner is specifically requested to discuss the impact of service-connected low back disability and any associated neurologic abnormalities on the Veteran's ability to obtain and maintain substantially gainful employment.  A complete rationale must be provided for any opinion offered.  

3.  Take appropriate steps to develop the claim for a TDIU rating.  This includes sending a compliant VCAA letter and asking the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  

4.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issues of entitlement to a rating greater than 20 percent for low back disability for the period from March 22, 2012; and entitlement to a TDIU.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  

5.  Issue a statement of the case addressing entitlement to service connection for a right ankle disability.  If, and only if, the appellant completes his appeal by filing a timely substantive appeal on the issue should it be returned to the Board.  38 U.S.C.A. § 7104 (West 2002).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


